respondent Secretary of State' or circulating the draft petition for voter
                   signatures, appellants filed an action in the district court against the
                   Secretary of State. In the district court, appellants sought a change in the
                   traditional interpretation of the single-subject rule applicable to
                   legislation found in Article 4, Section 17 of the Nevada Constitution, a
                   change that would render Senate Bill 224, passed in 2005 and enacting,
                   among other things, NRS 295.009's single-subject rule applicable to
                   initiative petitions, and Assembly Bill 81, passed in 2011 and clarifying
                   additional requirements for initiative petitions, invalid. Appellants
                   alternatively requested declaratory relief that their draft petition
                   prospectively satisfied all Nevada laws, including NRS 295.009's initiative
                   petition single-subject rule.
                                Respondents Nevada Resort Association, Nevada Mining
                   Association, Retail Association of Nevada, and the Nevada Legislature all
                   moved to intervene, which the district court permitted. Thereafter, the
                   Legislature and the Secretary of State moved for summary judgment. The
                   district court granted the Legislature's and the Secretary of State's
                   motions for summary judgment, applying the established legislative
                   single-subject rule, concluding that both Senate Bill 224 and Assembly Bill



                         'The proponent of an initiative petition must file the initiative with
                   the Secretary of State before beginning circulation. Nev. Const. art. 19, §
                   2(3); NRS 295.015(1). The purpose of the filing requirement is to ensure
                   that a true and accurate copy of the proposed initiative is available for
                   examination by public officials and citizens before it is presented to the
                   voters for their signatures. See Nevadans for Nev. v. Beers, 122 Nev. 930,
                   943, 142 P.3d 339, 347 (2006). Once the proposed initiative is filed with
                   the Secretary, only that version may be presented to the voters for their
                   signatures. See id. at 943-49; 142 13 .3d at 348-52.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    es.
                       81 were constitutional, and determining that appellants' request for
                       declaratory relief was not ripe for judicial determination.
                                      Declaratory relief is permitted in an appropriate case, even
                       when another adequate remedy exists. NRCP 57. Declaratory relief is
                       available to
                                      [a]ny person interested under a deed, written
                                      contract or other writings constituting a contract,
                                      or whose rights, status or other legal relations are
                                      affected by a statute, municipal ordinance,
                                      contract or franchise, may have determined any
                                      question of construction or validity arising under
                                      the instrument, statute, ordinance, contract or
                                      franchise and obtain a declaration of rights, status
                                      or other legal relations thereunder.
                       NRS 30.040(1). Under NRS 30.080, the court may refuse to enter a
                       declaratory judgment if the judgment "would not terminate the
                       uncertainty or controversy giving rise to the proceeding." This court has
                       also concluded that declaratory relief is only available when
                                      (1) a justiciable controversy exists between
                                      persons with adverse interests, (2) the party
                                      seeking declaratory relief has a legally protectable
                                      interest in the controversy, and (3) the issue is ripe
                                      for judicial determination. However, whether a
                                      determination in an action for declaratory
                                      judgment is proper is a matter for the district
                                      court's discretion and will not be disturbed on
                                      appeal unless the district court abused that
                                      discretion.
                       Cnty. of Clark v. Upchurch, 114 Nev. 749, 752, 961 P.2d 754, 756(1998)
                       (emphases added) (citations omitted).




SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 1907A    .oCis(D
                               NRS 295.015 required appellants to file their petition with the
                 Secretary of State. 2 Appellants have not filed their petition with the
                 Secretary of State. So long as a legislative proposal, in this case a draft
                 initiative, remains subject to change, its validity is not justiciable and not
                 ripe for adjudication. We, therefore, decline to consider the relief sought
                 and decline to address the constitutionality of Senate Bill 224 and
                 Assembly Bill 81 in the context of a draft petition, as doing so would result
                 in an advisory opinion. See Personhood Nev. v. Bristol, 126 Nev. 599, 602,
                 245 P.3d 572, 574 (2010) ("This court's duty is not to render advisory
                 opinions but, rather, to resolve actual controversies by an enforceable
                 judgment.")
                               Thus, we conclude that the district court did not abuse its
                 discretion in determining that appellants' request for declaratory relief
                 was neither justiciable nor ripe for adjudication. For this same reason,
                 however, we conclude that the district court's findings that Senate Bill 224
                 and Assembly Bill 81 are constitutional were premature. Accordingly, we




                       2The complaint filed by appellants challenged the application of
                 Senate Bill 224's single-subject rule. It did not challenge the amendment
                 to NRS 295.061, the statute concerning the procedures for judicial review
                 of an initiative or referendum.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                               ORDER the judgment of the district court AFFIRMED IN
                 PART AND REVERSED IN PART.


                                                            , C.J.
                                         Hardesty


                                                                                 J.
                 Parraguirre


                                                                                , J.
                                                        Saitta



                 Gibbons




                 cc: Hon. Jerry A. Wiese, District Judge
                      Law Offices of Kermitt L. Waters
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                      Attorney General/Carson City
                      Legislative Counsel Bureau Legal Division
                      Griffin Rowe
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 1947A    e